DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 01/20/2022, is acknowledged. Applicant's amendment of claims 1, 3, 8, 15, 17 and cancellation of claim 7 filed in “Claims” filed on 01/20/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-6 and 8-18 pending for prosecution, wherein claims 15-18 have been withdrawn from consideration, and claims 1-6 and 8-14 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 15-18, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 07/22/2021.  Accordingly, claims 15-18 have been cancelled. See MPEP § 8.07. 


Reason for Allowances
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a third terminal, being disposed on the first side, wherein the semiconductor chip is switched on or off according to a drive signal received between the third terminal and the first terminal;semiconductor material area and being connected to the first terminal and the third terminal, wherein when a temperature rises above a first temperature, the connecting portion is in a conductive state, so that the semiconductor chip is switched off due to a short circuit between the first terminal and the third terminal, and when the temperature drops to no higher than a third temperature, the connecting portion is in an insulated state, wherein the first temperature is higher than or equal to the third temperature, and the connecting portion is a low melting temperature glass”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-6 and 8-14, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Tonedachi (US 20180240732 A1; hereinafter Tonedachi) 
Ohkubo et al. (US 20050218471 A1; hereinafter Ohkubo)
Prior Art Tonedachi teaches a semiconductor device includes a first and a second metal layer, the second provided on a same plane as the first layer, and first, Tonedachi does not expressly teach a third terminal, being disposed on the first side, wherein the semiconductor chip is switched on or off according to a drive signal received between the third terminal and the first terminal;semiconductor material area and being connected to the first terminal and the third terminal, wherein when a temperature rises above a first temperature, the connecting portion is in a conductive state, so that the semiconductor chip is switched off due to a short circuit between the first terminal and the third terminal, and when the temperature drops to no higher than a third temperature, the connecting portion is in an insulated state, wherein the first temperature is higher than and the connecting portion is a low melting temperature glass (claim 1).
Prior Art Ohkubo teaches a semiconductor integrated circuit device, a sheet-like temperature monitor member of vanadium oxide is provided, whose one end is connected to one via while the other end is connected to another via ([Abstract]), wherein (Fig. 1+; [0020+]) a temperature monitor element which is connected between two wires and whose electric resistance changes according to a temperature; and a thermal conducting layer containing a metal and/or an alloy provided at least either above or under said temperature monitor element and overlying a region equal to or greater than a half of said temperature monitor element as seen from a direction perpendicular to a top surface of said temperature monitor element, wherein said thermal conducting layer comprises: a first portion located at a region lying directly above, or a region lying directly under, said temperature monitor element; and a second portion coupled to said first portion and located at a region off said region lying directly above, or said region lying directly under, said temperature monitor element, where wires connected to none of said temperature monitor element and said thermal conducting layer are not provided between said temperature monitor element and said thermal conducting layer. But, Prior Art Ohkubo does not expressly teach a third terminal, being disposed on the first side, wherein the semiconductor chip is switched on or off according to a drive signal received between the third terminal and the first terminal;semiconductor material area and being connected to the first terminal and the third terminal, wherein when a temperature rises above a first temperature, the terminal and the third terminal, and when the temperature drops to no higher than a third temperature, the connecting portion is in an insulated state, wherein the first temperature is higher than or equal to the third temperature, and the connecting portion is a low melting temperature glass (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898